Citation Nr: 1813884	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-41 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1952 to September 1956.  The Veteran died in September 2014 and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Appellant's claim.

The Veteran's certificate of death lists lung cancer as the immediate cause of death.  Asbestos exposure is noted as a contributing cause.  The contribution of tobacco use in relation to the Veteran's death is marked as "unknown."   

Throughout the course of the appeal, the Appellant has contended that the Veteran's lung cancer was caused by in-service asbestos exposure.  In December 2014, the Appellant stated that the Veteran was first exposed to asbestos while he was stationed at Fort Miles in Lewes, Delaware.  She reported that the Veteran walked on ships and sandblasted them for repair.  Additionally, she reported that she was told that the barracks at Fort Miles were torn down because they contained asbestos.  The Appellant also asserted that the Veteran was exposed to asbestos while he served on the U.S.S. Shea in Long Beach, California.  She has acknowledged the Veteran's smoking history, but notes that the Veteran stopped smoking in 1989 and that she was told by the Veteran's oncologist Dr. Naini that it was rare for the Veteran to have this particular type of lung cancer after quitting smoking 25 years prior.

A review of the Veteran's service records indicates that the Veteran indeed did serve at Fort Miles and on the U.S.S. Shea.

In August 2016, the Appellant provided additional information about the Veteran's service at Fort Miles and aboard the U.S.S. Shea.  Regarding his time at Fort Miles, the Appellant reported that the Veteran was exposed to asbestos particulates from the insulation encompassing the ductwork in his barracks.  The Appellant submitted two photographs wherein she contends that asbestos coating the inside of the barracks is visible.  Additionally, she identified contract bid documentation for the Delaware Department of Natural Resources wherein the state was attempting to identify a vendor to abate asbestos from the now-abandoned Fort Miles facility.  

Regarding the Veteran's time aboard the U.S.S. Shea, the Appellant provided information obtained from online research regarding asbestos use in U.S. Navy ships like the U.S.S. Shea that were constructed during World War II. Additionally, the Appellant cited to sections of the M21-1 Adjudication Procedures Manual regarding asbestos exposure in World War II era ships and the latency period for diseases associated with asbestos exposure.

In March 2017, a VA clinician provided an opinion regarding an association between the Veteran's diagnosed lung cancer and his military service.  After reviewing the entire claims file, the clinician opined that it was less likely than not that the Veteran's lung cancer was related to service.  In support of this opinion, the clinician noted that the Veteran's military occupational specialty (MOS) of mineman was of minimal risk for asbestos exposure.  This finding was dependent upon a May 2002 memorandum associated with the Veteran's file.  The clinician noted that the Veteran had an extensive smoking history and commented that tobacco smoke was a significant risk factor in the development of lung cancer.  The clinician also stated that the Veteran's claims file contained treatment records noting concerns for asbestos exposure at the work place.  The clinician further remarked that the lung cancer was most likely to develop between 30 and 35 years following exposure to asbestos.  As there was no evidence that the Veteran complained about his MOS, that the Veteran was actually exposed to asbestos, or that he was diagnosed with lung cancer within 30 to 35 years after discharge, the clinician concluded that the evidence was not supportive of the Appellant's claim.

The Board finds that an additional medical opinion would be most helpful prior to adjudication of the appeal for reasons noted below.  

First, the clinician did not comment upon Appellant's December 2014 and August 2016 statements regarding the Veteran's asbestos exposure at Fort Miles and aboard the U.S.S. Shea.  Instead of addressing the unique circumstances of the Veteran's service, the clinician instead primarily relied upon the likelihood of exposure to asbestos from the Veteran's MOS based upon a May 2002 memorandum.  As such, the Board is uncertain whether the March 2017 opinion was based upon a complete and accurate factual history.

Second, the March 2017 VA clinician stated that the Veteran's lung cancer could not have been related to in-service asbestos exposure because he was diagnosed over 50 years after service-instead of between 30 and 35 years after exposure.  However, the VA Adjudication Procedures Manual acknowledges as a matter of policy that asbestos-related diseases may develop from 10 to 45 years or more after exposure.  As such, being diagnosed with lung cancer over 50 years after service itself is not a bar for a grant of service connection based on in-service asbestos exposure.  See VA Adjudication Procedures Manual, M21-1, IV.ii.2.C.2.c.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the March 2017 VA clinician for an addendum medical opinion as to the nature and etiology of the Veteran's lung cancer.  If that examiner is unavailable, the opinion should be provided by another examiner who has reviewed the file.

After thoroughly reviewing the claims file and a copy of the remand, the clinician should state whether it is at least as likely as not (50 probability or more) that the Veteran's lung cancer was caused by or otherwise related to service, to include as due to in-service exposure to asbestos.

In offering an opinion, the clinician should consider and discuss the following:

* The December 2014 statement by the Appellant discussing other possible means of in-service asbestos exposure besides the Veteran's military occupational specialty;

* The VA's Adjudication Manual which indicates that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.; 

* The evidence submitted by the Appellant in August 2016 including containing photographs and citations to online-based research regarding asbestos and her statements discussing other possible means of in-service asbestos exposure besides the Veteran's military occupational specialty; and,

* The assertion that there is an increased risk of lung cancer for smokers who are exposed to asbestos.  See the February 2018 Informal Hearing Presentation.

A complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Appellant and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




